Exhibit 10.1

MASTER PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Master Purchase and Sale Agreement (this “Agreement”) is entered into
effective as of June 19, 2014 (the “Effective Date”) by The Estate of Seymour
Baum, as Seller (“Seller”), and ARCP ACQUISITIONS, LLC, a Delaware limited
liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase certain real estate assets (each, as more
completely defined below, a “Property” and, collectively, the “Properties”) from
Seller and Seller desires to sell the Properties to Buyer, all as more
particularly set forth in this Agreement. The Properties are leased to Walgreen
Co., an Illinois limited liability company (“Tenant”), pursuant to the lease
agreements described on Exhibit A attached hereto (including any amendments or
supplements and any guaranties, security deposits, or other security relating
thereto, each, a “Lease” and, collectively, the “Leases”). Exhibit A also sets
forth the street address, approximate building square footage, and allocated
amount of the Purchase Price for each of the Properties.
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Properties:
Fee title to those certain parcels of real property legally described on Exhibit
A-1 through Exhibit A-__ attached hereto (the “Land”), together with all
buildings thereon (each, a “Building” and, collectively, the “Buildings”) and
including the related property and rights described in this Agreement.

Purchase Price:
$20,300,000.00 (the “Purchase Price”).

Deposit:
$203,000.00 (such amount, together with all interest earned or accrued thereon,
the “Deposit”).

Study Period:
Thirty (30) days.

Closing Date:
Fifteen (15) days after expiration of the Study Period.

Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com

1
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------





Notices Addresses for the Parties:


If to Seller:
Estate of Seymour Baum

60101 Meghan Drive
Melbourne, FL 32940        
Attn: David Baum, as Personal Representative
Tel: (321)-332-7887
Email: lawakame@yahoo.com


with a copy to:
Richard Bennett

1515 North Federal Highway, Suite 300
Boca Raton, Florida 33432
Tel: 561-210-7625
Fax: 561-210-5148
Email: rjbesq@cs.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Graham Singer
Tel: (704) 626-4404
Fax: (480) 449-7012
Email: gsinger@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Mandy Angiuoli
Tel: (704) 626-4402
Fax: (480) 449-7012
Email: mangiuoli@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: David Baum
Tel: (321)-332-7887
Email: lawakame@yahoo.com


[Remainder of page intentionally left blank]

2
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------





1.PURCHASE AND SALE OF PROPERTIES. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Properties upon and subject to the terms and
conditions of this Agreement. As used in this Agreement, with respect to each
separate Property:
(a)“Real Property” means and includes (i) the respective parcel of the Land, the
respective Building, and all other buildings, improvements, building systems and
fixtures located upon such Land; (ii) all tenements, hereditaments, easements
and appurtenances pertaining to such Land or such Building; and (iii) all
mineral, water, irrigation and other property rights of Seller, if any, running
with or otherwise pertaining to such Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Lease; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the “Closing”). The Purchase Price is based on a capitalization rate
of 6.03% and an assumed annual net rent of $1,224,500.00 at the rental rate in
effect as of the Effective Date. If, prior to the Closing, Buyer determines (and
Seller reasonably agrees) that the actual annual net rent is a different amount,
then the Purchase Price will be adjusted up or down accordingly to equal such
actual net rent amount at the above-stated capitalization rate.
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement as to all of the
Properties in any situation where Buyer is permitted or deemed to do so under
this Agreement (including without limitation any failure of a condition
precedent under Section 13 below), the Deposit will be paid immediately to
Buyer, and

3
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



neither of the Parties will have any further liability or obligation under this
Agreement, except with respect to any obligations which are expressly stated in
this Agreement to survive a termination prior to Closing (the “Surviving
Obligations”); (b) if Buyer terminates this Agreement as to less than all of the
Properties in any situation where Buyer is permitted or deemed to do so under
this Agreement (including without limitation any failure of a condition
precedent under Section 13 below), the Deposit with respect to each “Removed
Property” (as defined in Section 5(c) below) will be paid immediately to Buyer,
and neither of the Parties will have any further liability or obligation under
this Agreement with respect to such Removed Properties, except with respect to
any Surviving Obligations; (c) if Seller terminates this Agreement as the result
of an uncured default by Buyer as provided in Section 21(b) below, the Deposit
will be paid to Seller; and (d) if escrow closes, the Deposit will be credited
to Buyer, applied against the Purchase Price and paid to Seller at Closing.
4.DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller will deliver to Buyer, not
later than three (3) business days after the Effective Date and at no cost to
Buyer, all information in Seller’s possession or control relating to the
Properties, including without limitation all materials and information described
on Schedule 1 attached to this Agreement (collectively, “Seller’s Diligence
Materials”). If Seller obtains new or updated information regarding the
Properties prior to Closing, Seller will immediately notify Buyer of such fact
and will promptly deliver all such supplemental information to Buyer. Seller
designates the contact person(s) so named in the Summary of Terms above as the
representative of Seller through which Buyer may schedule any physical
inspections of the Property (“Seller’s Diligence Contact”).
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on the
thirtieth (30th) day after the later of (i) the Opening of Escrow, or (ii)
receipt by Buyer of all of Seller’s Diligence Materials (such period, the “Study
Period”), within which to conduct and approve any investigations, studies or
tests desired by Buyer, in Buyer’s sole discretion, to determine the feasibility
of acquiring the Properties (collectively, “Buyer’s Diligence”).
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Properties, at any time or times prior to Closing, to
conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence Contact prior to
any entry and will not unreasonably interfere with or disrupt Tenant’s business
operations at each Property. Buyer will indemnify and hold Seller harmless from
and against any damage, injury, claim or lien caused by the activities of Buyer
or its agents on the Properties, except that Buyer will have no obligation to
indemnify Seller as a result of the discovery or presence of any pre-existing
conditions, including any hazardous materials. Buyer will also maintain
commercial general liability insurance with limits of at least $1,000,000 per
occurrence and $2,000,000 aggregate and workers compensation insurance and will
provide a certificate of insurance evidencing the same to Seller upon request.
The foregoing indemnity and insurance obligations of Buyer shall survive any
termination of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire all of the Properties, Buyer may
terminate this Agreement as to one or more Properties (any such terminated
property being a “Removed Property”) by giving written notice of such
termination to Seller and Escrow Agent, whereupon the Purchase Price will be
reduced by the amount corresponding to each such Removed Property as set forth
on Exhibit A, a pro rata portion of the Deposit will promptly be paid by Escrow
Agent to Buyer, the remaining Deposit will, except as otherwise provided in this
Agreement, become non-refundable to Buyer,

4
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



and this Agreement will continue in full force and effect with respect to the
remaining Properties. Buyer may expressly waive this termination right at any
time prior to the end of the Study Period by giving written notice of such
waiver to Seller and Escrow Agent, and the Study Period shall be deemed to end
upon Buyer’s giving of such a waiver notice. Unless Buyer has given written
notice to Seller and Escrow Agent expressly stating that Buyer elects to waive
this termination right and proceed with the acquisition of some or all
Properties, then upon the expiration of the Study Period Buyer shall be deemed
to have terminated this Agreement in its entirety, whereupon the Deposit will
immediately be paid by Escrow Agent to Buyer and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment on each Property (as may be updated, a
“Commitment”) for the issuance to Buyer of an ALTA extended coverage owner’s
policy of title insurance (the “Owner’s Policy”) for such Property, together
with complete, legible copies of all requirement and exception documents
referenced in each such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of each Property (each, a “Survey”).
(c)For each Property, Buyer will, by giving written notice (the “Title Notice”)
to Seller and Escrow Agent prior to the expiration of the Study Period, either
(i) approve the condition of title, or (ii) identify any matters set forth in
the Commitment or the Survey for such Property to which Buyer objects
(collectively, the “Objectionable Matters”). If no Title Notice for a Property
is given by Buyer to Seller before the end of the Study Period, then Buyer shall
be deemed to have disapproved of the condition of title for such Property and
elected to terminate this Agreement as to such Property. Any such terminated
Property will be treated as a “Removed Property” as provided in Section 5(c)
above, with proportionate reductions in the Purchase Price and Deposit. If no
Title Notice for any of the Properties is given by Buyer to Seller before the
end of the Study Period, then Buyer shall be deemed to have elected to terminate
this Agreement as to all the Properties, in which case the Deposit will
immediately be paid by Escrow Agent to Buyer, and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(d)If a Title Notice identifies any Objectionable Matters, Seller will notify
Buyer in writing (“Seller’s Title Response”) within five (5) business days after
receiving the Title Notice whether Seller will cure those Objectionable Matters
prior to the Closing Date in the manner requested by Buyer. If Seller does not
agree to cure all the Objectionable Matters, then Buyer may elect, by giving
written notice to Seller and Escrow Agent within five (5) business days after
receiving Seller’s Title Response, to either (i) proceed with the acquisition of
the subject Property notwithstanding the Objectionable Matters which Seller has
not agreed to cure; (ii) terminate this Agreement as to the Property
corresponding to such Objectionable Matters, whereupon such terminated Property
will be treated as a “Removed Property” as provided in Section 5(c) above (with
proportionate

5
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



reductions in the Purchase Price and Deposit); or (iii) terminate this Agreement
as to all the Properties, in which case the Deposit will immediately be paid by
Escrow Agent to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement except for any Surviving
Obligations.
(e)If any Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice related to such Commitment, Buyer will have
five (5) business days after Buyer’s receipt of the amended Commitment (and
copies of any documents identified in the new exceptions or new requirements)
within which to review and, if desired, object in writing to such new matters as
Objectionable Matters. If Buyer so objects, the procedures and timelines set
forth above will apply to govern any such objection, Seller’s response thereto
and Buyer’s rights thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering any of the Properties as a result of work performed by or on behalf
of Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against any of the Properties; and (iii) cause to be
released all loan security documents which encumber any of the Properties and
any other monetary lien or encumbrance caused or created by Seller against any
of the Properties.
7.TENANT RIGHT OF FIRST REFUSAL. The Parties agree that Buyer will be incurring
expenses related to Buyer’s Diligence, despite the fact that one or more of the
Leases may contain a right of first refusal or right of first offer in favor of
Tenant (either such right, a “ROFR”). If any of the Leases contains a ROFR and
Tenant delivers notice of its intent to exercise the ROFR or actually exercises
the ROFR, then Buyer may, at Buyer’s option by written notice to Seller, (a)
terminate this Agreement as to any Property affected by such exercised ROFR,
whereupon such terminated Property will be treated as a “Removed Property” as
provided in Section 5(c) above (with proportionate reductions in the Purchase
Price and Deposit), and Seller will promptly reimburse Buyer for all reasonable
out-of-pocket and third-party expenses (including without limitation reasonable
attorneys’ fees and costs) incurred by Buyer in connection with Buyer’s
Diligence or this transaction related to each such Removed Property; or (b)
terminate this Agreement as to all the Properties, in which case the Deposit
will immediately be paid by Escrow Agent to Buyer, Seller will promptly
reimburse Buyer for all reasonable out-of-pocket and third-party expenses
(including without limitation reasonable attorneys’ fees and costs) incurred by
Buyer in connection with Buyer’s Diligence or this transaction, and neither of
the Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. Seller will provide to Buyer and Escrow
Agent a written waiver by Tenant of all ROFR rights (other than any exercised as
provided above) prior to the end of the Study Period. Such waiver will be
requested by Seller from Tenant within two (2) business days after the Effective
Date.
8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on the
fifteenth (15th) day after the expiration of the Study Period or on such earlier
date as Buyer may elect by giving written notice to Seller and Escrow Agent (the
“Closing Date”). Buyer may extend the Closing Date for up to an additional
fifteen (15) days by giving written notice of such extension to Seller and
Escrow Agent prior to the original Closing Date. At Closing, the funds and
documents deposited into escrow will be appropriately disbursed and distributed
by Escrow Agent, and Seller will deliver possession of each Property to Buyer,
all as required by and specified under this Agreement.

6
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



9.THE TRANSFER DOCUMENTS. For each individual Property:
(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the “Bill of Sale”). The Lease will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
“Assignment of Lease”). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the “Assignment Agreement”). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. If the
transfer of any Warranties requires the approval of the applicable warrantor or
the satisfaction of any other conditions to such transfer, Seller will obtain
such approvals and satisfy all such conditions by the Closing Date. The Deed,
Bill of Sale, Assignment of Lease, Assignment Agreement, and the other closing
documents required under this Agreement or otherwise delivered by the Parties at
Closing for each Property are collectively referred to as the “Transfer
Documents”. Seller and Buyer will deposit duly executed and (as appropriate)
acknowledged originals of each of the Transfer Documents with Escrow Agent not
later than one (1) business day prior to the Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of a Property (“Operating
Contracts”), Seller will provide copies thereof to Buyer as a part of Seller’s
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or all of the
Operating Contracts. If Buyer so elects, the Parties will execute and include in
the applicable Transfer Documents an assignment agreement appropriate to effect
such assignment, and any payments due under the assigned Operating Contracts
will be equitably prorated as of the Closing Date. Seller will terminate,
effective as of the Closing Date and at Seller’s sole expense, any Operating
Contracts for a Property that are not so expressly assigned to Buyer.
(c)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant as to one or more Properties, Seller will request
(pursuant to the applicable provisions of the Lease, if any) and use
commercially reasonable efforts to obtain a SNDA from Tenant, either on the form
specified in such Lease or, if none, on Buyer’s preferred form delivered to
Seller with Buyer’s request notice; provided, that unless Tenant is required by
the terms of the applicable Lease to deliver a SNDA, the receipt of the SNDA by
Buyer will not be a condition to Closing.
10.ESTOPPEL CERTIFICATE. As to each Property, Seller will deliver to Buyer, not
later than five (5) days prior to the Closing Date, an original estoppel
certificate, in form and substance reasonably acceptable to Buyer, which (a) is
dated not more than thirty (30) days prior to the Closing Date; (b) is executed
by Tenant; (c) is addressed to (i) Buyer; (ii) Buyer’s designee as provided by
Buyer during the Study Period; (iii) any proposed lender identified by Buyer
(“Lender”); and (iv) their respective successors and assigns; (d) verifies the
basic facts of the applicable Lease (term, rental, expiration date, any options,
etc.) and contains no assertions adverse or contrary to the provisions of such
Lease; (e) confirms that there are no defaults by the landlord under such Lease,
no unperformed or “punchlist” construction items, and no unpaid tenant
improvement allowances, inducements or leasing commissions; and (f) if Tenant’s
obligations under such Lease have been guaranteed by another person or entity,
also covers such guaranty and is signed by such guarantor(s). If any Lease does
not include a form of tenant estoppel, Buyer will provide Seller with Buyer’s
preferred estoppel form and Seller will request, and use commercially

7
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



reasonable efforts to obtain, the estoppel from Tenant corresponding to such
Lease upon such form. Seller will request the estoppel certificate within two
(2) business days after the Effective Date.
11.CLOSING COSTS. As to each Property, Seller will pay (a) the cost of the
Owner’s Policy, any related search or exam fees, and any endorsements required
for Seller’s cure of any Objectionable Matters; (b) the costs of releasing all
liens, judgments, and other encumbrances that are to be released and of
recording such releases; (c) one-half the fees and costs due Escrow Agent for
its services; (d) any transfer taxes, documentary taxes, mansion taxes,
recording charges, and other such fees or charges associated with the sale and
conveyance of such Property; and (e) all other costs to be paid by Seller under
this Agreement. As to each Property, Buyer will pay (i) any additional cost for
a lender’s title policy, if required by Buyer; (ii) the cost of the Survey;
(iii) one-half the fees and costs due Escrow Agent for its services; and (iv)
all other costs to be paid by Buyer under this Agreement. Except as otherwise
provided in this Agreement, Seller and Buyer will each be solely responsible for
and bear all of their own expenses, including without limitation any expenses of
legal counsel, accountants, and other advisors incurred at any time in
connection with pursuing or consummating the transactions contemplated hereby.
Any other closing costs for a Property that are not specifically designated as
the responsibility of either Party in this Agreement will be paid by Seller and
Buyer according to the usual and customary allocation of the same by Escrow
Agent for such Property’s locale. Seller agrees that all closing costs and
charges payable by Seller may be deducted from Seller’s proceeds otherwise
payable to Seller at Closing. Buyer will deposit with Escrow Agent sufficient
cash to pay all of Buyer’s closing costs and charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement for each Property setting forth the portion of the Purchase
Price, and all closing credits, prorations, charges, costs and adjustments
contemplated by this Agreement, allocable to such Property. All prorations will
be calculated as of the Closing Date by Escrow Agent, based upon the latest
available information, with income and expense for the Closing Date being
allocated to Buyer. Buyer will receive a credit for any rent paid or payable by
Tenant for the period beginning with and including the Closing Date through and
including the last day of the month in which Closing occurs. All other credits
and charges to Buyer and Seller will be similarly prorated as of the Closing
Date. Real estate taxes and assessments, if not the sole responsibility of
Tenant under the respective Lease, will be prorated on an accrual basis and, if
actual amounts are not available, will be based upon the current valuation and
latest available tax rates or assessments. All pre-paid or abated rents or
deposit amounts (including any tax or expense escrows and any security deposits)
held by Seller under a Lease, if any, will be paid to Buyer in the form of a
credit against the Purchase Price. Seller will timely perform any tax or expense
reconciliations that may be required under the Lease to the extent applicable to
Seller’s period of ownership. If Closing occurs on or after the twentieth (20th)
day of the calendar month, the monthly scheduled rent amount(s) payable to the
landlord under each respective Lease for the full calendar month following the
month in which Closing occurs will be credited to Buyer at Closing (and, in such
event, Seller will be entitled to receive and retain such credited amounts when
paid by Tenant). If after Closing either Party receives any rents or other
amounts that properly belong to the other Party based upon the Closing
prorations, such amounts will be immediately remitted to such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later

8
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



than twelve (12) months after the Closing Date unless prior to such date the
Party seeking the correction has given a written notice to the other Party
specifying the nature and basis for such correction; provided, however, that if
a correction is sought because current tax or assessment bills for a Property
were not available as of Closing, the correction period with respect to the
closing proration of such taxes or assessments for that Property will if needed
continue beyond such 12-month period until thirty (30) days after Buyer’s
receipt of the applicable bills. In the event of any re-proration under this
Section, the Party owing funds will within thirty (30) days after determination
remit to the other Party the amount shown to be due. The provisions of this
Section 12 shall survive Closing.
13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to close escrow and complete
the purchase of each, and all, of the Properties under this Agreement are
expressly subject to the following with respect to each Property:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificate as provided in Section
10 above;
(c)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(d)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;
(e)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the respective Lease and in form
reasonably satisfactory to Buyer, directing that future rent under the Lease be
paid to Buyer;
(f)Seller’s delivery to Buyer at Closing of the original, fully-executed Lease
(to the extent in the possession of Seller or Seller’s agents) and, if Seller is
not the original landlord under any Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under such Lease; and
(g)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Building); any Intangibles capable of physical delivery; and any non-proprietary
leasing and property manuals, files and records applicable to or useful in
connection with the continued operation, leasing and maintenance of such
Property.
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then Buyer will have the right, at Buyer’s sole option and without
limiting any other right or remedy of Buyer, to extend Closing for such amount
of time as Buyer deems reasonably necessary to allow Seller to satisfy such
conditions, by giving written notice of such extension to Seller and Escrow
Agent.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required

9
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



by Section 1445(b)(2) of the Internal Revenue Code of 1986, as amended (the “Tax
Code”). If Seller does not timely furnish the Non-Foreign Affidavit, Buyer may
withhold (or direct Escrow Agent to withhold) from the Purchase Price the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds will be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.
15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except Marcus & Millichap (the “Broker(s)”). Seller is responsible for payment
of all commissions relating to this transaction to the Broker(s), and all
commissions due will be paid at Closing. If any person (including the Broker(s))
asserts a claim to any other finder’s fee, brokerage commission or similar
compensation in connection with this Agreement, the Party under whom the finder
or broker is claiming will indemnify, defend and hold harmless the other Party
from and against any such claim and all costs, expenses and liabilities incurred
in defending against such claim, including without limitation reasonable
attorneys’ fees and court costs. The provisions of this Section shall survive
Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING THEREOF, BUYER SHALL BE
DEEMED TO HAVE ACCEPTED THE APPLICABLE PROPERTY IN ITS THEN EXISTING CONDITION,
“AS IS, WHERE IS AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
APPLICABLE TRANSFER DOCUMENTS.
17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
damage of or to a Property or any part thereof which may occur prior to Closing
(a “Casualty”). Seller shall also bear all risk of loss resulting from or
related to a taking or condemnation of a Property or any part thereof if, prior
to Closing, written notice of a proposed condemnation or taking is received, a
condemnation proceeding is commenced, a condemnation proceeding is concluded, or
all or any part of a Property is conveyed in lieu of condemnation (any such
taking or condemnation event being a “Condemnation”). If a Casualty or
Condemnation occurs with respect to any Property, Seller will immediately give
written notice of such event to Buyer. Buyer may, at Buyer’s sole option by
giving written notice to Seller and Escrow Agent within thirty (30) days after
receiving such notice from Seller, terminate this Agreement as to each affected
Property and each such terminated Property will be treated as a “Removed
Property” as provided in Section 5(c) above (with proportionate reductions in
the Purchase Price and Deposit). If necessary, the Closing Date will be extended
to allow Buyer such thirty-day period. If any Casualty or Condemnation occurs
which does not result in a termination of this Agreement as to the affected
Property, Seller will, at Closing and as a condition precedent thereto, pay
Buyer or credit Buyer against the Purchase Price the amount of any insurance or
condemnation proceeds attributable to such event, or assign to Buyer, as of the
Closing Date and in a form acceptable to Buyer, all rights or claims to the
same, and (if a Casualty) credit to Buyer an amount equal to any deductible or
other loss amounts which are not covered under Seller’s insurance policy(ies)
applicable to the affected Property. If all Properties become “Removed
Properties” as provided above, then this Agreement will automatically terminate,
whereupon the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.

10
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



18.SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)there are no unrecorded leases (other than the Leases), liens or
encumbrances which may affect title to any Property; any existing financing
secured by any Property or any part thereof will be satisfied and discharged in
full at or prior to Closing and any liens or encumbrances relating thereto will
be terminated and released of record at or prior to Closing; and Seller does not
have any defeasance, lender approval or prepayment obligations with respect to
any existing financing which will delay the Closing;
(v)to Seller’s knowledge (1) no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting any Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against any Property or which will result in a lien upon any Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
any Property;
(vi)there are no suits or claims pending or, to Seller’s knowledge, threatened
with respect to or in any manner affecting any Property or any Lease, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims;
(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon any Property,
and to Seller’s knowledge there are no such proceedings pending;
(viii)except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, Seller has no actual knowledge that there exists
or has existed, and neither Seller nor its affiliates have caused, any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about any Property of any
Hazardous Materials. “Hazardous Materials” means any flammables, explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances or
related materials, asbestos or any material containing asbestos (including,
without limitation, vinyl asbestos tile), or any other substance or material
defined as a “hazardous substance” by any federal, state, or local environmental
law, ordinance, rule or regulation including, without limitation, the Federal

11
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Federal Hazardous Materials Transportation Act, as amended, the
Federal Resource Conservation and Recovery Act, as amended, and the rules and
regulations adopted and promulgated pursuant to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell any Property or any portion thereof to a third party,
except for any ROFR contained in a Lease;
(x)no default of Seller exists under any Lease; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under any Lease; and Seller has not received any notice or correspondence
from Tenant or Tenant’s agents indicating Tenant’s desire, willingness or intent
to amend, modify, assign or terminate any Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing;
(xi)all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting any Property (the “REA’s”) have been paid in full and no default of
Seller exists under any of the REA’s and, to Seller’s knowledge after due
inquiry, no default of any other party exists under any of the REA’s;
(xii)all brokerage commissions and other compensation and fees payable by reason
of any Lease (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of any Property;
(xiii)the annual net rent under each Lease in effect as of the Effective Date is
as stated on Exhibit A; and Tenant is not entitled to any unpaid improvement
allowances, free rent periods or rental abatements, concessions or other
inducements;
(xiv)all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to each Property have been paid and
performed in full and no default of Seller exists with respect to any Property;
(xv)Seller has not withheld any information within its possession or of which it
is actually aware regarding any Property that would reasonably be considered by
an experienced purchaser to be material to that purchaser’s decision to acquire
that Property; and
(xvi)if Seller receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 18 prior to Closing,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of each Property,
including without limitation all general real estate taxes, assessments and
personal property taxes due with respect to each Property up to the Closing
Date, except for any item to be prorated at Closing in accordance with this
Agreement;

12
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



(ii)    Seller will not execute or enter into any lease with respect to any
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under any Lease;
(iii)    Seller will, or as applicable will cause Tenant to, (1) continue to
operate each Property as heretofore operated; (2) maintain each Property in its
current condition and perform routine and required maintenance and replacements;
(3) pay prior to Closing all sums due for work, materials or services furnished
or otherwise incurred in the ownership, use or operation of each Property; (4)
comply with all governmental requirements applicable to each Property and with
the terms, covenants and conditions of each Lease; (5) except as required by a
governmental agency, not place or permit to be placed on any portion of any
Property any new improvements of any kind or remove or permit any improvements
to be removed from any Property; and (6) not, by voluntary or intentional act or
omission, cause or create any easements, encumbrances, or liens to arise or to
be imposed upon any Property or to allow any amendment or modification to any
existing easements or encumbrances;
(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any Brokers not to
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser; and
(v)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to any
Property.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of eighteen (18) months. Seller will indemnify and
hold Buyer harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Buyer may incur by reason of any misrepresentation by Seller or any
breach of any of Seller’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Seller’s indemnity
and hold harmless obligations shall survive Closing.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.

13
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of eighteen (18) months. Buyer will indemnify and
hold Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Buyer’s indemnity
and hold harmless obligations shall survive Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement, in whole or in part, to any
entity or entities affiliated with, controlled by, or under common control with
Buyer without seeking or obtaining Seller’s consent, including specifically (but
without limitation) as to each Property to a “special purpose entity” formed to
take title to such Property. Each such assignee will execute an instrument
whereby such assignee assumes the obligations of Buyer under this Agreement with
respect to each Property covered by such assignment. No assignment by Buyer
shall release or otherwise relieve Buyer from any obligations hereunder;
provided, however, that if Closing occurs the assignor (but not the assignee)
shall thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.
21.DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement (including without limitation a breach of
any representation or warranty of Seller or the failure of Seller to satisfy any
condition precedent to Closing that is within Seller’s control) with respect to
any Property and such breach is not cured within five (5) days of receiving
written notice from Buyer, Buyer may at Buyer’s sole option either: (i) by
written notice given to Seller and Escrow Agent terminate this Agreement as to
the affected Property(ies), whereupon each such terminated Property will be
treated as a “Removed Property” as provided in Section 5(c) above (with
proportionate reductions in the Purchase Price and Deposit), and Seller will
promptly reimburse Buyer for all reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees and costs)
incurred by Buyer in connection with Buyer’s Diligence or this transaction
related to each such Removed Property; (ii) by written notice given to Seller
and Escrow Agent terminate this Agreement in its entirety, in which event the
Deposit will be paid immediately by Escrow Agent to Buyer, Seller will promptly
reimburse Buyer for all of Buyer’s reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees) incurred in
connection with the Properties, Buyer’s Diligence or this transaction, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations; (iii) extend the date scheduled
for Closing for such period of time as Buyer deems reasonably necessary to allow
Seller to cure or remedy such breach (but without prejudice to Buyer’s ability
to thereafter invoke its other remedies hereunder should Seller fail to timely
cure such breach); or (iv) seek specific performance against Seller, in which
event the Closing Date will be automatically extended as necessary for Buyer to
prosecute such action. Notwithstanding the foregoing, if specific performance is
made unavailable as a remedy to Buyer by Seller’s affirmative acts or
intentional omissions, Buyer will be entitled to pursue all rights and remedies
available at law or in equity.
(b)If Buyer breaches this Agreement (including without limitation a breach of
any representation or warranty of Buyer) and such breach is not cured within
five (5) days of receiving written notice from Seller, Seller may, as Seller’s
sole and exclusive remedy for such breach, by written notice given to Buyer and
Escrow Agent terminate this Agreement and receive the Deposit

14
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



in accordance with Section 3(b) above as Seller’s agreed and total liquidated
damages, it being acknowledged and agreed by the Parties that it would be
difficult or impossible to determine Seller’s exact damages, and the Deposit
represents a reasonable estimate of those damages. Upon such termination by
Seller, neither of the Parties will have any further liability or obligation
under this Agreement except for any Surviving Obligations. SELLER WAIVES ANY
RIGHT TO SEEK ANY OTHER REMEDIES AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL
REMEDIES.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email or telecopier, a notice shall be
deemed given when such email or telecopy is transmitted to the notice address or
number, and shall be deemed received on that same day unless given after 6:00
p.m. in the receiving location, in which case such receipt shall be the next
business day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.
23.ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s affiliates, and their
employees, agents, successors and assigns (collectively, the “Seller Indemnified
Parties”), for, from and against any and all demands, claims (including without
limitation causes of action in tort), legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including without limitation reasonable attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
relating to any Property (collectively, “Claims”) that are brought by third
parties against the Seller Indemnified Parties relating to any actual or alleged
events, acts or omissions occurring with respect to any Property from and after
Closing or with respect to which the claimed loss, damage or injury occurred
from and after Closing; and (b) Seller will indemnify, defend and hold harmless
Buyer, Buyer’s affiliates, and their employees, agents, successors and assigns
(collectively, the “Buyer Indemnified Parties”) for, from and against any and
all Claims that are brought by third parties against the Buyer Indemnified
Parties relating to any actual or alleged events, acts or omissions occurring
with respect to any Property prior to Closing or with respect to which the
claimed loss, damage or injury occurred prior to Closing. The

15
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



obligations in this Section shall not apply to any Claims which the Parties have
expressly agreed, elsewhere in this Agreement or in the Transfer Documents, will
be addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section shall survive Closing.
25.TENANT AUDIT RIGHT. If Tenant has the right to inspect and audit any books,
records or other documents of the landlord under any Lease, Seller agrees to
retain such books, records and other documents to enable Tenant to conduct a
full and complete audit thereof until the date that is six (6) months after the
latest date that Tenant could demand an inspection and/or audit thereof pursuant
to such Lease. Upon written request from Buyer, Seller will provide both Buyer
and Tenant with reasonable access to such books, records and other documents and
otherwise reasonably cooperate with both Buyer and Tenant with respect to such
inspection or audit by Tenant. If Tenant claims any right to a credit, refund or
other reimbursement as a result of such inspection or audit, Seller will
indemnify, defend and hold harmless the Buyer Indemnified Parties from and
against any Claims relating thereto or arising therefrom. The provisions of this
Section shall survive Closing.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Properties subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Properties, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.

16
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to any Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Arizona.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.
34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or any Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.

17
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of each Property, including without
limitation Seller's most current operating statements relating to the financial
operation of each Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to each
Property (collectively, the “SEC Filing Information”). Seller acknowledges that
certain of the SEC Filing Information may be included or disclosed in filings
required to be made by Buyer with the SEC. Seller will cooperate in providing
the SEC Filing Information and answering questions with respect thereto as they
arise. The provisions of this Section shall survive Closing for a period of one
(1) year.
37.SALES AND PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer
that all state and local transaction privilege, sales, excise, use or similar
taxes relating to the development, sale or rental of each Property prior to the
Closing Date (including, without limitation any speculative builder tax,
owner-builder tax, construction contractor tax, or rent tax) have been or timely
will be paid. Seller will additionally pay any such taxes that may arise or be
assessed against Seller as a result of the sale of any Property to the
appropriate taxing authorities as and when due. Seller will indemnify, defend
and hold harmless the Buyer Indemnified Parties from any and all Claims relating
to a breach of such tax payment obligations. The provisions of this Section
shall survive Closing for a period of six (6) months.
38.PERONSAL REPRESENTATIVE. Buyer acknowledges that the seller is the "Estate of
Seymour Baum" as currently being probated in the various jurisdictions in which
the Properties are located. The person executing this document or any other
document as the personal representative, administrator or executor of the Estate
of Seymour Baum assumes no personal liability by virtue of executing any
documents associated with this transaction. Buyer further acknowledges that the
sale of the Properties is contingent upon Seller obtaining approval from the
respective probate court in each state and the release from the Internal Revenue
Service for each property. If Seller fails to obtain said approvals and
releases, Buyer may terminate this agreement as to all the Properties, in which
case the Deposit will immediately be paid by Escrow Agent to Buyer, Seller will
promptly reimburse Buyer for all reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys' fees and costs)
incurred by Buyer in connection with Buyer's Diligence or this transaction, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
[SIGNATURE PAGE FOLLOWS]

18
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.




SELLER:
THE ESTATE OF SEYMOUR BAUM





By: /s/ David Baum
Name (Print): David Baum
Title: Independent Ancillary Executor of The     
Estate of Seymour Baum in the State of
Illinois


Domiciliary Foreign Representative of
The Estate of Seymour Baum in the State
Of Missouri


Personal Representative of the Estate of
Seymour Baum, Deceased In the State of
Oklahoma


Domiciliary Foreign Personal
Representative of the Estate of Seymour
Baum in the State of Indiana


BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ O. Akomea poku-Kankam
Name (Print): O. Akomea poku-Kankam
Title: Authorized Officer






ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 23rd day of June, 2014. Escrow Agent accepts
the engagement to handle the escrow established by this Agreement in accordance
with the terms set forth in this Agreement, including without limitation the
Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Kristin Brown

19
Master Purchase and Sale Agreement
Walgreens—4 Pack

--------------------------------------------------------------------------------



Name (Print):Kristin Brown
Title: Escrow Officer









20
Master Purchase and Sale Agreement
Walgreens—4 Pack